       Case 4:20-cv-00059-BMM Document 30 Filed 09/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

BOLD ALLIANCE, et al.,                         CV-20-59-GF-BMM-JTJ

      Plaintiffs,                                     ORDER

v.

THE UNITED STATES DEPARTMENT
OF THE INTERIOR, et al.,

       Defendants.


     IT IS HEREBY ORDERED that the above-captioned cause is

REASSIGNED to the Honorable Brian Morris for all further proceedings.

     DATED this 17th day of September, 2020.
